Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T77) Offering Period: October 31, 2011  November 16, 2011 4-year Digital-Plus Barrier Notes Linked to Dow Jones Industrial Average SM Return Profile 4-year Digital Plus Barrier Notes linked to the performance of the Dow Jones Industrial Average SM If the Final Level is equal to or greater than the Initial Level, the investor will benefit from the greater of the Fixed Payment Percentage and uncapped participation in the appreciation of the Underlying If the Final Level is less than the Initial Level and a Knock-In Event does not occur, the investor is entitled to receive their principal amount at maturity If the Final Level is less than the Initial Level and a Knock-In Event occurs, investors will be entitled to receive a payment at maturity that will be less than their principal amount and may lose their entire investment Any payment on the securities is subject to the credit risk of the Issuer Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be November 17, 2011 Settlement Date: Expected to be November 22, 2011 Underlying: Dow Jones Industrial Average
